
	
		II
		110th CONGRESS
		1st Session
		S. 821
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Smith (for himself,
			 Mr. Kohl, Mr.
			 Feingold, Mr. Cardin, and
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend section 402 of the Personal
		  Responsibility and Work Opportunity Reconciliation Act of 1996 to provide for
		  an extension of eligibility for supplemental security income through fiscal
		  year 2010 for refugees, asylees, and certain other humanitarian
		  immigrants.
	
	
		1.Short titleThis Act may be cited as the
			 SSI Extension for Elderly and Disabled
			 Refugees Act.
		2.SSI extension for
			 humanitarian immigrantsSection 402(a)(2) of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1612(a)(2)) is amended by adding at the end the
			 following:
			
				(M)SSI extension
				through fiscal year 2010
					(i)In
				generalWith respect to
				eligibility for benefits for the specified Federal program described in
				paragraph (3)(A), the 7-year period described in subparagraph (A) shall be
				deemed to be a 9-year period during the period that begins on the date of
				enactment of the SSI Extension for Elderly and Disabled Refugees Act and ends
				on September 30, 2010.
					(ii)Aliens whose
				benefits ceased in prior fiscal years
						(I)In
				generalBeginning on the date
				of the enactment of the SSI Extension for Elderly and Disabled Refugees Act,
				any qualified alien rendered ineligible for the specified Federal program
				described in paragraph (3)(A) during fiscal years prior to the fiscal year in
				which such Act is enacted solely by reason of the termination of the 7-year
				period described in subparagraph (A) shall be eligible for such program for an
				additional 2-year period in accordance with this subparagraph, if such alien
				meets all other eligibility factors under title XVI of the
				Social Security Act.
						(II)Payment of
				benefitsBenefits paid under
				subparagraph (I) shall be paid prospectively over the duration of the qualified
				alien’s renewed
				eligibility.
						.
		
